JUDGE Crenshaw
delivered the opinion of the Court.
A motion on behalf of the Tombeckbee Bank against Freeman, as Sheriff, and his securities, was overruled by the Circuit Court; and on this judgment the Bank prosecutes this writ of Error. The writ of Error is against Freeman alone, and a motion is now submitted to dismiss it.
The rules of practice, and the repeated decisions of this Court, require that all the parties to the judgment below should be parties in the writ of Error; and that the judgment described in the writ of Error should appear to be the same which was rendered in the Court below. A motion against Freeman, and judgment for him thereon, are not the same as a motion and judgment in a case agáinst him and his securities. Such defect could not be cured by any thing short of a joinder in Error.
Let the writ of Error be dismissed.